Sir, it is a source of particular satisfaction and a great honor for me to start my statement in the general debate in this Assembly by expressing to yoU, on behalf of my Government and my delegation and on my own behalf, our warmest congratulations on the significant manner in which this supreme body of our Organization elected you President of its twenty-ninth session. Your vast knowledge, experience and diplomatic skills constitute the best guarantee for the successful conclusion of the work of this Assembly . May I also avail myself of this opportunity to congratulate Mr. Leopoldo Benites most sincerely on the most skillful manner in which he presided over the work of the last regular session and the sixth special session of the General Assembly.
135.	It is with similar satisfaction that I express my most affectionate welcome to the States of Bangladesh, Grenada and Guinea-Bissau, which have now entered the United Nations. We are convinced that their participation in this world forum will make an effective contribution to the cause of maintaining and strengthening world peace.
136.	In the present general debate, as it has done in past ones, the State of El Salvador wishes, through me, to state its views on some far-reaching aspects of contemporary international realities so as to contribute to the efforts exerted by the United Nations in its struggle to achieve a better world for all mankind.
137.	The economic problems which beset the world society have become a grave crisis, and the present channels of co-operation and exchange do not meet the needs of a mankind which is in the process of unparalleled economic and social change. The widening gulf between developed and developing countries makes it urgently necessary to seek effective, practical, generally-accepted solutions. Adequate ways can be found if we manage to determine the reciprocal advantages which the developed and developing countries would derive if the latter improved their level of economic progress.
138.	The establishment of points of common interest may be the basis for the developed countries to manifest the political will to co-operate in the efforts to develop the backward countries. That political will is necessary for the viability of measures taken in response to the shortcomings of the world economic system. But we believe that there is at present no such political will of sufficient magnitude.
139.	In connexion with the foregoing, it is most important to mention the results and projections of that great international event, the recently-held second session of the Third United Nations Conference on the Law of the Sea, held in Caracas from 20 June to 29 August of this year. The facilities for that Conference were provided by the Government of Venezuela, which also created an atmosphere of confidence and friendship propitious for the success of its work. It was in Caracas that we started work on matters of substance, since the first session, held in New York in December 1973, was devoted to organizational and procedural questions.
140.	The 10 weeks in Caracas resulted in the establishment of the bases for negotiation, which, we hope, will culminate in a general agreement in 1975. Indeed, it must be remembered that the Committee on the Peaceful Uses of the Sea-Bed and the Ocean Floor beyond the Limits of National Jurisdiction had to pass over the preparatory work for the Conference; accordingly, in Caracas not only was that gap filled, but, furthermore, the channels of dialog were vastly improved as we delved more deeply that ever into the thorniest subjects, observing in the process that positions which had been very divergent in the past tended almost to converge. More eloquently than is reflected in its records, the Conference proved that in the years that have elapsed since 1967, when the United Nations launched the great theme of the international zone of the seabed as a common heritage of mankind, there has been a ripening of the general conditions necessary to produce a general agreement establishing a new regime for the seas based on the equality of States, their real claims to their marine resources, and the linking of these to the great problems of development which the international community has yet to solve.
141.	It must be pointed out that the purpose of the Conference is not to alter the bases of the 1958 Conference but to establish a new regime for the seas which will be in accord with the principles of justice as required in the present-day world.
142.	Among the achievements of the Caracas Conference there is the broad support which, regardless of geographical groupings, .was obtained for the concept of the right of the coastal State to a zone adjacent to its coast not to exceed 200 miles. The battle waged for three decades by the Latin American countries is thus about to bear fruit. With that prospect, we are warranted in trusting that the third and fourth stages of the Conference, in which we have high hopes, will recognize not only the interests of the great maritime Powers but also the just aspirations of the developing countries.
143.	Praiseworthy too are the repeated efforts of the United Nations in other areas to contribute to the reformulation and eventual solution of the most important world problems. Thus, this year it went into the population problem in depth and in breadth at the World Population Conference, 1974. This is of the utmost importance, since the real effects of the problem have not yet been fully evaluated.
144.	Population growth, to a considerable extent, determines the process and strategy of development. World-wide co-operation is indispensable so that the effect of this phenomenon on social life will be positive and not constitute a barrier. Population policy must be based on respect for the freedom of man and on the particular circumstances of each country.
145.	El Salvador reiterates its special interest in the progress of the work of formulating a Charter of Economic Rights and Duties of States, the main objective of which will be the rule of justice and equity in international economic relations. That instrument could contribute to bringing about a more rational distribution of wealth among countries, on the basis of possible common benefits and the elimination of barriers to international trade. In that line of thought, El Salvador considers it important that we study the desirability of setting up a council of economic security which would promote international economic justice as the supreme good.
146.	The year 1974 has been marked by events with delayed and complex consequences in international relations and in the life of each and every one of the States grouped together under the aegis of the United Nations. The holding of the sixth special session of the. General Assembly was the organized response of the international community to the energy crisis, to the growing deterioration in the terms of trade between the industrialized and developing countries and to the export of inflationary elements by the highly developed countries.
147.	The energy crisis started with a shortage of fuel, that almost instantaneously rose in price, draining the foreign exchange reserves of many countries and producing a radical imbalance in the balance of payments, which in turn forced a readjustment in imports and the adoption of extreme economic measures of austerity. A chain of repercussions shook to the very core the economies of many countries: social disquiet, development plans which became mere good intentions, growing disorder in monetary parities and new elements in the vertiginous growth of inflation.
148.	On 1 May 1974, the General Assembly adopted two most important resolutions: the Declaration [resolution 3201 (S-VI)] and Program of Action [resolution 3202 (S-VI)] on the Establishment of a New International Economic Order. These resolutions are significant milestones in the process of readjusting international economic relations. Yet, the lack of support on the part of key countries for their implementation that appeared at the 2231st meeting, the last of the sixth special session, jeopardizes the results.
149.	What is to be obtained as a result of that special session is as yet uncertain. Nevertheless, the Ad hoc Committee on the Special Program established by resolution 3202 (S-VI), which is charged with implementing the resolutions, can play a valuable role in obtaining the needed support to make of these resolutions a real basis for international economic relations.
150.	Two facts are to be emphasized in connexion with the sixth special session of the General Assembly: the maintenance of solidarity among the Group of 77 developing countries which sustain their community of interests vis-a-vis the industrialized countries, despite recent imbalances that were rendered more acute by external pressures on petroleum importers; and the negotiation, of an almost bilateral character, between the Group of 77 and the industrialized countries, which is proof of the enormOus importance in world politics of co-ordination among the developing countries.
151.	While the General Assembly opens the way to economic relations, positive political achievements have lessened tensions and indirectly assisted in the formation of new international economic relations. Among these positive achievements, which are so promising in 1974, the agreement on the disengagement of troops in the Near East and Portugal's correction of its African policy should be noted. No one can reverse the process of decolonization. An end to the practices of apartheid and discrimination has been emphasized in General Assembly resolutions as a political condition for new international economic relations.
152.	Since nuclei of colonialism still exist, it is appropriate for El Salvador emphatically to proclaim its support for the cause of anti-colonialism. Within the colonial system are included both the direct expressions of colonialism, which are clearly becoming fewer and the more subtle forms disguised by various methods and strategies. Claims against colonialism, in their focus, must assume various forms. It is to be hoped that in those regions where the burden of colonialism subsists, the principle of liberty will be claimed without losing sight of the fact that in every case and circumstance the idea of liberty without an economic basis lacks meaning, because it is only a liberty to enjoy what one has not and what, if the present international economic relations are maintained, one will never have.
153.	On the other hand, in General Assembly resolution 2919 (XXVII) of 15 November 1972 the Decade for Action to Combat Racism and Racial Discrimination was proclaimed, and its activities were inaugurated on 10 December 1973, when we commemorated the twenty-fifth anniversary of the Universal Declaration of Human Rights. That resolution is of historic significance because it clearly states the will of all peoples to eliminate racial discrimination. Such discrimination is an anachronism which denies freedom and can only be overcome if we turn our eyes towards the full observance of human rights and direct international action to that end. We know that this is a responsibility with which the United Nations has been charged since its inception. But we must renew our faith in so laudable an objective.
154.	Since the United Nations is committed in various provisions of its Charter to attain and preserve human rights throughout the world, it must have the necessary instrument to discharge this duty fully. It is true that it is a valid legal concept that the establishment or restoration of human rights calls for priority in international action—action on whose effectiveness the establishment of a firm peace throughout the world largely depends.
155.	We must single out the praiseworthy work of the Special Committee on the Question of Defining Aggression, which has submitted its final report to the General Assembly [AI9619 and Corr.l]. Aggression has been a subject for study almost since the very beginning of the United Nations, first under the responsibility of the International Law Commission, and later under the aforementioned Special Committee. It should be pointed out that the Special Committee, for methodological reasons, restricted itself in its work to direct aggression, as it indicated in one of its annual reports. Accordingly, there is lacking any consideration of the type of aggression most frequent in the twentieth century, namely economic aggression.
156.	We recognize the progress achieved in this delicate matter, but we note that at present there are ever fewer cases of armed aggression and more and more cases of economic aggression. To reduce agreement to something which is historically in a process of debilitation while ignoring something that is increasing would be to perform something less than a service to the international community. Achievement of this end must be considered a first step, one to be completed with steps that will give real dimension and content to the first one.
157.	The draft definition of aggression submitted to the General Assembly by the Special Committee on the Question of defining Aggression [ibid., para. 22] makes no reference, not even the slightest, to the very important circumstance that aggression includes two types, direct and indirect, as the Special Committee itself took into consideration in the course of its labors and as is evident in its previous reports. The proposal is conceived in terms which suggest that direct aggression is the only possible type of aggression. It was to be expected that the final report of the Special Committee would be consistent with the methodological principles that it had adopted for the discharge of its mandate. It could have recalled what happened with indirect aggression, particularly with economic aggression, in the course of the agreements among the contact groups representing the three principal proposals that were submitted to the Special Committee. The concept of the articles proposed, presented in apparently unconditioned and exhaustive terms, converts all possible aggression into direct aggression consisting in the use of armed force, and, taking a part for the whole, weakens the positive value of the agreement obtained. That outcome favors the great Powers, because in the present state of international relations the cases mentioned in the report have almost Ceased to occur; meanwhile indirect aggression, in its various forms and gradations, remains in the shadows, in a sort of political limbo. It seems necessary to draw the attention of this Assembly to the fact that the definition proposed should be set out in dimensions appropriate to its nature and purposes.
158.	I conclude these words by pointing out that the grief at this time being felt by all the countries of Central America serves to awaken feelings of solidarity that at times are momentarily forgotten. Though the enormity of the disasters varies, El Salvador shares with its sister Republics of Central America the same sufferings, a point which may itself be regarded as a promising factor for better understanding.
